Citation Nr: 0030594	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to 
April 1992.  She has also served as a member of a reserve 
component, which service included a period of active duty for 
training from May to October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and June 1997 rating 
decisions by the RO.  The veteran testified at a hearing at 
the RO in November 1998.  The veteran also testified at a 
hearing before a member of the Board in September 2000.  
Previously, this case was before the Board in December 1999 
when it was remanded for additional development.

In a written statement of June 1998, the veteran reported 
having developed symptoms that included fatigue, 
gastrointestinal problems, agitation, depression, and sinus 
problems.  She claims that service connection is warranted 
for these problems as they represent chronic disabilities 
resulting from an undiagnosed illness under 38 C.F.R. § 3.317 
(1999).  In September 1998, the RO sent the veteran a Persian 
Gulf development letter; however, the record indicates that 
no action has since been taken.  Consequently, these issues 
are referred to the RO for appropriate action.


REMAND

At the hearings held on appeal and in several written 
statements, the veteran claimed that skin and bilateral leg 
disorders had their onset during service.  She has indicated 
that she had sought treatment for her skin problems after 
discharge from service at the VA Medical Center (VAMC) in 
Columbia, South Carolina.  A review of the record reveals 
that records from the Columbia VAMC from April 1992 to 
through 1993 have neither been requested nor associated with 
the claims file; yet, such records may be pertinent to the 
veteran's claims.  VA adjudicators are charged with 
constructive notice of documents generated by VA.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  VA is charged with such 
notice even if the documents have not been made part of the 
record in a claim for benefits.  Id.  In this regard, the 
Board notes that, because of the need to ensure that all 
potentially relevant VA records are made a part of the claims 
file, a remand is required.  See Bell, supra.

The available service medical records, received from the 
veteran, show that she was found to have non-specific 
dermatitis, left adductor strain, possible atopic dermatitis, 
and an atypical pruritic eruption of an uncertain etiology.  
Thereafter, post-service records contain various findings, 
including a diagnosis of tinea versicolor (see November 1996 
VA examination report); an impression of bilateral calf pain 
and cramps with no clear etiology (see November 1996 VA 
examination report); diagnoses of diffuse bilateral lower 
limb arthralgia and tinea corporis on right side of the face 
(see September 1998 VA examination report); an assessment of 
mild degenerative joint disease (see August 1998 VA treatment 
report); and an assessment of possible mild atopic dermatitis 
by history with mild keratosis pilaris (see November 1998 VA 
treatment report).

While the record contains some of the veteran's service 
medical records, private and VA treatment reports, and 
written statements from the veteran indicating that she 
suffers from skin and leg disabilities, it is unclear whether 
any examiner has specifically determined whether such 
disabilities are due to service.  Based on a review of the 
evidence of record, the Board finds that further evidentiary 
development is necessary to obtain more definitive evidence 
on these points.  Therefore, to satisfy VA's duty to assist 
the veteran in developing facts pertinent to the claims, a 
new examination is necessary to better evaluate the veteran's 
claims of service connection for skin and leg disabilities.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Specifically, the Board finds 

that a medical nexus opinion is required from an expert who 
has reviewed the entire claims file, including all of the 
veteran's service medical records, something that has not yet 
been done.  38 C.F.R. § 19.9 (1999).

There are additional reasons for remand, including the need 
to obtain service medical records and additional treatment 
records, as follows.  First, when the veteran testified at a 
Board hearing in September 2000, she indicated that she had 
received treatment for her legs from Dr. Ryan Dixon.  A 
review of the record reveals that records from this physician 
have not been associated with the claims file; yet, such 
records may be pertinent to the veteran's claim.  Second, a 
review of the RO's actions with respect to the National 
Personnel Records Center (NPRC) indicates that another 
request for the veteran's service medical records needs to be 
made.  Apparently, the RO noted in a February 1997 rating 
action that the NPRC had indicated that the veteran's service 
medical records may have been destroyed in the 1973 fire at 
the NPRC.  The Board finds that, since the veteran's active 
service began in 1989, this is not likely.  Finally, a 
postcard from NPRC, received in December 1996, indicates that 
the veteran's information had been forwarded to the 
Commander, U.S. Army Reserve Personnel Center.  A review of 
the record indicates that no further action has been taken 
with respect to obtaining service medical records from the 
U.S. Army Reserve Personnel Center or any reserve unit.  

Finally, VA regulations require that a supplemental statement 
of the case (SSOC) be furnished to the appellant if, after 
the last statement of the case (SOC) or SSOC was issued, 
additional pertinent evidence is received.  38 C.F.R. § 19.31 
(1999).  In the present case, the record shows that the RO 
last issued a SSOC relative to the veteran's claims in 
December 1998.  A review of the record indicates that 
evidence has been received by the RO since then--VA treatment 
records dated from August 1994 to December 1999.  The 
additional evidence contains medical evidence pertaining to 
the veteran's claims and, therefore, is "pertinent" to the 
claims on appeal.  The appellant has the right to have that 
additional evidence reviewed by the RO in the first instance 
unless she waives such consideration in writing.  See 
38 C.F.R. § 19.31 (1999).  Because no statement from the 
veteran 

indicating a desire to waive her right of RO review has been 
received, a remand is required to allow the RO opportunity to 
adjudicate these claims in light of the new evidence.  
38 C.F.R. § 19.9 (1999).

To ensure that VA has met its duty to assist the claimant in 
obtaining evidence necessary to substantiate the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
inform her of her right to present 
additional argument and/or evidence on 
the remanded matters.  The additional 
material received, if any, should be 
associated with the claims folder.

2.  The RO should request a complete copy 
of the veteran's service medical records 
from the NPRC.  If the veteran's service 
medical records are not available, then 
this should be certified by the NPRC.  
Any additional development indicated 
should be undertaken, and the information 
received should be associated with the 
veteran's claims file.  The RO should 
also seek for personnel records or other 
information from the service department 
which would show whether the veteran 
served in an area that would qualify her 
as a "Persian Gulf veteran" within the 
meaning of 38 C.F.R. § 3.317(d) (1999).  

3.  The RO should contact the veteran and 
obtain details regarding her reserve 
component service including the name(s) 
of the unit(s) she served with, the dates 
of her service with each unit, including 
periods of active duty for training and 
inactive duty for training.  Thereafter, 

using the information provided by the 
veteran, the RO should contact the 
service department, including reserve 
unit(s), to verify her reserve component 
service and obtain all service department 
medical records, especially any held by a 
reserve unit.

4.  The RO should also ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
skin and leg disorders since April 1992 
that has not already been made part of 
the record.  The RO should also obtain 
private treatment records from Dr. Ryan 
Dixon as identified by the veteran (see 
September 2000 hearing), and VA treatment 
records from the VAMC in Columbia since 
April 1992 (see October 1996 and 
June 1998 written statements, and 
November 1998 and September 2000 
hearings), and ensure that all pertinent 
records of private or VA treatment have 
been procured for review.  The RO should 
assist the veteran in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

5.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA orthopedic 
examination to determine whether she 
suffers from a left or right leg 
disability that is attributable to 
service.  The claims folder, with any 
evidence obtained pursuant to the 
requests above, must be reviewed by the 
examiner in conjunction with the 

examination.  The veteran's history, 
current complaints, medical records 
(including service medical records) and 
examination findings must be considered 
in detail by the examiner.  The examiner 
should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed left or right leg 
disability originated in, or is otherwise 
traceable to, military service.  If the 
examiner determines that the veteran 
experiences any leg disability that is 
not attributable to a known clinical 
diagnosis, the examiner should provide 
details about the onset, frequency, 
duration, and severity of all complaints 
relating to each claimed symptom, and 
indicate what precipitates and what 
relieves it.  The examiner should 
expressly state whether there are 
clinical, objective indications that the 
veteran is definitely suffering from 
symptoms of an undiagnosed illness.  For 
those symptoms and conditions that cannot 
be attributed to a known clinical 
diagnosis, the examiner should determine 
if there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Persian 
Gulf War, or that the undiagnosed illness 
was caused by a supervening condition or 
event that occurred since the veteran's 
departure from service during the Persian 
Gulf War.  The rationale for the 
examiner's opinions should be set forth 
in detail.  If the examiner provides an 
opinion that is contrary to one already 
of record, then the examiner should point 
to specific findings and medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.

6.  The RO should also schedule the 
veteran for a VA examination by a 
dermatologist to determine whether she 
suffers from any skin disability that is 
attributable to service.  The claims 
folder, with any evidence obtained 
pursuant to the requests above, must be 
reviewed by the examiner in conjunction 
with the examination.  The veteran's 
history, current complaints, medical 
records (including service medical 
records) and examination findings must be 
considered in detail by the examiner.  
The examiner should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed skin disability 
originated in, or is traceable to, 
military service.  If the examiner 
determines that the veteran experiences 
any skin problem that is not attributable 
to a known clinical diagnosis, the 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all complaints relating to the 
problem, and indicate what precipitates 
and what relieves it.  The examiner 
should expressly state whether there are 
clinical, objective indications that the 
veteran is definitely suffering from 
symptoms of an undiagnosed illness.  For 
those symptoms and conditions that cannot 
be attributed to a known clinical 
diagnosis, the examiner should determine 
if there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Persian 
Gulf War, or that the undiagnosed illness 
was caused by a supervening condition or 
event that occurred since the veteran's 
departure from service during the Persian 
Gulf War.  The rationale for the 
examiner's opinions should be set forth 
in detail.  If the examiner provides an 
opinion that is contrary to one already 
of record, then the examiner 

should point to specific findings and 
medical authority to explain why his or 
her opinion differs from the opinion(s) 
already of record.

7.  After the development requested above 
has been completed, the RO should 
re-adjudicate the claims.  If any benefit 
sought is denied, a SSOC should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since issuance of the 
December 1998 SSOC and a recitation of 
38 C.F.R. § 3.317.  38 C.F.R. § 19.31 
(1999).  

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until she receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 10 -


